Citation Nr: 1413859	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  96-42 076A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than September 12, 2005, for the award of service connection for diabetes mellitus.

2. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for peripheral neuropathy of the right lower extremity.

3. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for peripheral neuropathy of the left lower extremity.

4. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for an eye condition. 

5. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for renal insufficiency.

6. Entitlement to an effective date earlier than February 4, 2008, for the award of service connection for erectile dysfunction.

7. Entitlement to an effective date earlier than February 4, 2008, for the award of special monthly compensation (SMC) for the loss of use of a creative organ. 

8. Entitlement to an effective date earlier than February 4, 2008, for the award of a 30 percent evaluation for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran had active service from January 1965 to March 1967.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that, in part, denied the claims of entitlement to an effective date earlier than September 12, 2005 for the award of service connection for diabetes mellitus, entitlement to an effective date earlier than February 4, 2008 for the award of a 30 percent evaluation for CAD, entitlement to an effective date earlier than February 4, 2008 for the award of SMC, and entitlement to an effective date earlier than February 4, 2008 for the awards of service connection for peripheral neuropathy of the right and left lower extremities, an eye condition, renal insufficiency, and erectile dysfunction.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the November 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the Board is vacating that portion of the March 2012 Board decision that denied the claims of entitlement to an effective date earlier than September 12, 2005 for the award of service connection for diabetes mellitus, entitlement to an effective date earlier than February 4, 2008 for the award of a 30 percent evaluation for CAD, entitlement to an effective date earlier than February 4, 2008 for the award of SMC, and entitlement to an effective date earlier than February 4, 2008 for the awards of service connection for peripheral neuropathy of the right and left lower extremities, an eye condition, renal insufficiency, and erectile dysfunction.  The remainder of the March 2012 Board decision remains undisturbed. 




	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals